Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither shows nor teaches the limitations of claim 1.  It would not have been obvious to a person of ordinary skill in the art, by the effective filing date, to modify the base member (Sollars, 204) of Sollars (US 8651450) in view of Fountain (US 6053284) to include the at least one clamp (Fountain, 22) coupled to a base member.  There is no teaching, suggestion or motivation to combine these references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616